 


109 HR 1665 IH: Localism in Broadcasting Reform Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1665 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Ms. Slaughter (for herself, Mr. Duncan, Ms. Watson, Mr. Hinchey, Mr. McDermott, Ms. Lee, Ms. Carson, Mr. Grijalva, Mr. Kucinich, Mr. Owens, Mr. Pallone, Ms. Schakowsky, Mrs. Jones of Ohio, Mrs. Jo Ann Davis of Virginia, and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To shorten the term of broadcasting licenses under the Communications Act of 1934 from 8 to 3 years, to provide better public access to broadcasters’ public interest issues and programs lists and children’s programming reports, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Localism in Broadcasting Reform Act of 2005. 
2.3-year term for broadcast licenses 
(a)In generalSection 307(c)(1) of the Communications Act of 1934 (47 U.S.C. 307(c)(1)) is amended by striking 8 each place it appears and inserting 3. 
(b)Existing licensesThe amendment made by subsection (a) shall apply to licenses granted or renewed after the date of enactment of this Act. 
3.Full Commission review required for 5 percent of applicationsSection 309(a) of the Communications Act of 1934 (47 U.S.C. 309(a)) is amended by adding at the end the following: The determination required by this subsection shall be made by the full Commission en banc in no fewer than 5 percent of the applications filed with it in each calendar year to which section 308 applies.. 
4.Issues and programs reports; children’s television reports 
(a)In general 
(1)Electronic filingThe Commission shall amend its regulations to require every broadcaster to file, electronically, a copy of its public interest issues and programs list and its children’s programming reports with the Commission, in such form as the Commission may require, within 10 days after the end of each calendar quarter. 
(2)WaiverThe Commission may waive or defer compliance with the regulations promulgated in paragraph (1) by a broadcaster in any specific instance for good cause shown where such action would be consistent with the public interest. 
(b)Licensee website requirementThe Commission shall amend its regulations to require every broadcast station for which there is a publicly accessible website on the Internet— 
(1)to make its public interest issues and programs list and its children’s programming reports available to the public on that website; or 
(2)to provide a hyperlink on that website to that information on the Commission’s website. 
(c)Commission website requirementThe Commission shall provide access to the public to the public interest issues and programs lists and children’s programming reports filed electronically by broadcasting stations with the Commission. 
(d)TimeframeThe Commission shall amend its regulations to carry out the requirements of this section not later than 180 days after the date of enactment of this Act. 
5.Standards for broadcast station renewal to include review of licensee’s other stationsSection 309(k)(1) of the Communications Act of 1934 (47 U.S.C. 309(k)(1)) is amended— 
(1)by striking with respect to that station, and inserting with respect to that station (and all stations operated by the licensee),; 
(2)by striking its and inserting that station’s; and 
(3)in subparagraph (A), by striking the station has and inserting the station has, and such other stations have,. 
6.Party in interest requirement for petitions to oppose the grant or renewal of a licenseSection 309(d) of the Communications Act of 1934 (47 U.S.C. 309(d)(1)) is amended by adding at the end the following: 
 
(3)For purposes of paragraph (1), the term party in interest includes any individual who— 
(A)is a listener or viewer of the specific station to which the application relates (determined without regard to such individual’s place of residence); 
(B)asserts an interest in vindicating the general public interest; and 
(C)makes the specific allegations and showings required by this subsection.. 
7.Completion of certain pending proceedings 
(a)In generalNot later than 9 months after the date of enactment of this Act, the Commission shall complete action on— 
(1)In the Matter of Standardized and Enhanced Disclosure Requirements for Television Broadcast Licensee Public Interest Obligations, MM Docket No. 00–168; and 
(2)In the Matter of Public Interest Obligations of Television Broadcast Licensees, MM Docket No. 99–360. 
(b)Standardized forms for electronically filed reportsAs part of the proceedings described in subsection (a), the Commission shall— 
(1)give consideration to requiring standardized forms for broadcasters to use in preparing public interest issues and programs lists for electronic filing; and 
(2)if it determines that such standardized forms would be in the public interest, develop and promulgate such forms and require their use by permittees and licensees. 
8.DefinitionsIn this Act: 
(1)BroadcasterThe term broadcaster means a permittee or licensee of a commercial or non-commercial television or radio broadcast station. 
(2)Children’s programming reportsThe term children’s programming reports means the information that a broadcaster is required to provide for public inspection by paragraph (e)(11)(iii) of section 73.3526 of title 47, Code of Federal Regulations. 
(3)CommissionThe term Commission means the Federal Communications Commission. 
(4)Public interest issues and programs listThe term public interest issues and programs list means the information that— 
(A)a commercial broadcast station is required to provide for public inspection by paragraphs (e)(11)(i) and (12) of section 73.3526 of title 47, Code of Federal Regulations; and 
(B)a non-commercial broadcast station is required to provide for public inspection by paragraph (e)(8) of section 73.3527 of title 47, Code of Federal Regulations. 
 
